Case 18-12640-whd         Doc 17      Filed 02/08/19 Entered 02/08/19 16:35:58               Desc Main
                                     Document      Page 1 of 17


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     NEWNAN DIVISION


IN RE:                                               :
                                                     :
JOSHUA RYAN ADLESPERGER,                             :    CASE NO. 18-12640-WHD
ASHLEY SKINNER ADLESPERGER,                          :
                                                     :    CHAPTER 7
         DEBTORS.                                    :
                                                     :
                                                     :
                                                     :
BANK OF THE WEST, ITS ASSIGNEES                      :
AND/OR SUCCESSORS IN INTEREST                        :
                                                     :
         MOVANT.                                     :
                                                     :
VS.
                                                     :
JOSHUA RYAN ADLESPERGER,                             :
ASHLEY SKINNER ADLESPERGER,                          :
THEO DAVIS MANN, TRUSTEE,                            :
                                                     :
         RESPONDENTS.                                :
                                                     :


                NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

Movant has filed documents with the court to obtain relief from the automatic stay.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one.

If you do not want the court to grant relief from the automatic stay or if you want the court to consider
your views on the motion, then you or your attorney shall attend the hearing scheduled to be held on

February 27, 2019 at 10:00 a.m. at the Lewis R. Morgan Federal Building, 2nd Floor Courtroom, 18
Greenville Street, Newnan, GA 30263.

If you or your attorney does not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting relief.

You may also file a written response to the pleading with the Clerk at the address stated below, but you
are not required to do so. If you file a written response, you must attach a certificate stating when, how
and on whom (including addresses) you served the response. Send your response so that it is received by
the Clerk at least two business days before the hearing.
Case 18-12640-whd         Doc 17     Filed 02/08/19 Entered 02/08/19 16:35:58              Desc Main
                                    Document      Page 2 of 17



If a hearing on the motion for relief from the automatic stay cannot be held within thirty
(30) days, Movant waives the requirement for holding a preliminary hearing within thirty days of filing
the motion and agrees to a hearing on the earliest possible date. Movant consents to the automatic stay
remaining in effect until the Court orders otherwise.

The address of the Clerk's Office is: Clerk, United States Bankruptcy Court, 18 Greenville Street,
2nd Floor, Newnan, GA 30263. You must also send a copy of your response to the undersigned at the
address stated below.


             2/8/19
Dated this ________________


                                                       /s/ A. Michelle Hart Ippoliti__________
                                                       A. Michelle Hart Ippoliti, Bar No. 334291
                                                       Attorney for Movant
                                                       McCalla Raymer Leibert Pierce, LLC
                                                       1544 Old Alabama Road
                                                       Roswell, Georgia 30076-2102
                                                       Direct Phone (678) 281-6537
                                                       michelle.ippoliti@mccalla.com
Case 18-12640-whd       Doc 17  Filed 02/08/19 Entered 02/08/19 16:35:58              Desc Main
                               Document      Page 3 of 17
                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  NEWNAN DIVISION


IN RE:                                              CHAPTER 7

JOSHUA RYAN ADLESPERGER,                            CASE NO. 18-12640-WHD
ASHLEY SKINNER ADLESPERGER,
                                                    HONORABLE W. HOMER DRAKE
           DEBTORS.


BANK OF THE WEST, ITS ASSIGNEES                     CONTESTED MATTER
AND/OR SUCCESSORS IN INTEREST,

           MOVANT,
V.

JOSHUA RYAN ADLESPERGER,
ASHLEY SKINNER ADLESPERGER,
THEO DAVIS MANN, TRUSTEE,

           RESPONDENTS.


                           MOTION FOR RELIEF FROM STAY

         COMES NOW, the Movant Bank of the West, its assignees and/or successors in interest

(hereinafter referred to as "Movant"), and hereby shows this Court the following:

         1.    Pursuant to 11 U.S.C. § 362(d) and Fed. R. Bankr. P. 4001, the Movant seeks an

Order lifting the automatic stay for purposes of allowing it to enforce its security interest in

certain property of the estate in accordance with the terms of a certain Retail Installment

Agreement and with applicable bankruptcy law.

         2.    That on or about December 28, 2018, the above named Debtors filed their
Chapter 7 Petition in Bankruptcy with this Court.

         3.    Prior to the filing of the petition, on August 20, 2016, Debtors made, executed and

delivered a Retail Installment Contract ("Contract") to Movant or its predecessor which bears

interest as specified therein. The original Contract is held by Movant and a copy is attached




                                                                          1
Case 18-12640-whd       Doc 17     Filed 02/08/19 Entered 02/08/19 16:35:58           Desc Main
                                  Document      Page 4 of 17

hereto as Exhibit "A" and is incorporated by reference.

       4.     The indebtedness evidenced by the Contract is secured by a security interest in a

2016 Keystone 336BHS Cougar, VIN 4YDF33628G2508367 ("the Vehicle") as evidenced by a

Certificate of Title, filed with the Department of Motor Vehicles, State of Florida, a copy of

which is attached hereto as Exhibit "B" and is made a part hereof.

       5.     As of January 28, 2019, the outstanding Obligations are:

                  Unpaid Principal Balance                     $50,776.09
                  Unpaid, Accrued Interest                     $306.04
                  Late Charges                                 $18.75
                  Less: Partial Payments                       ($0.00)
                  Minimum Outstanding Obligations              $51,100.88

       6.     In addition to the other amounts due to Movant reflected herein, as of the date

hereof, in connection with seeking the relief requested in the Motion, Movant has also incurred

$831.00 in legal fees and costs. Movant reserves all rights to seek an award or allowance of such

fees and costs in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law.

       7.     The following chart sets forth the number and amount of payments due pursuant

to the terms of the Contract that have been missed by the Debtors:

  Number of Missed       From           To             Monthly                Total Missed
  Payments                                             Payment Amount         Payments

  1                      01/19/2019     01/19/2019     $375.00                $375.00
  Late Charges                                                                $18.75
  Less partial payments:                                                        ($0.00)
                                                                          Total: $393.75

       8.     Movant has elected to initiate proceedings to take possession of the Vehicle and

dispose of same in a commercially reasonable manner with respect to the subject Contract;

however, Movant is precluded from proceeding to publish the necessary notices and commence

said actions to take possession during the pendency of this Bankruptcy.

       9.     The commercially reasonable value of the Vehicle is approximately $29,150.00,

as indicated by the N.A.D.A. Official Used Car Guide, as evidenced by Exhibit "C" attached
Case 18-12640-whd         Doc 17     Filed 02/08/19 Entered 02/08/19 16:35:58           Desc Main
                                    Document      Page 5 of 17

hereto and made a part hereof.

       10.      Debtors intend to surrender the subject Vehicle to Movant as evidenced by the

Statement of Intention attached hereto as Exhibit “D” and made a apart hereof.

       11.      Based upon the foregoing, Movant alleges that Movant is not adequately

protected, that the subject Vehicle is not necessary to effectuate Debtor's rehabilitation, and that

it would be unfair and inequitable to delay this Movant in taking possession of Movant's interest.

Movant urges that this Court issue an Order herein permitting this Movant to proceed with any

actions necessary to take possession of the subject Vehicle and dispose of same in a

commercially reasonable manner.

       12.      This Court has jurisdiction of this action pursuant to the provisions of Title 28

U.S.C. Sections 1334 and 157 and 11 U.S.C. Section 362(d).

       WHEREFORE, Movant prays judgment as follows:

       1.)      For an Order granting relief from the Automatic Stay, permitting this Movant to

move ahead with any actions necessary to take possession of the subject Vehicle under Movant's

Contract, and to dispose of same in a commercially reasonable manner.

       2.)      For such Order regarding adequate protection of Movant's interest as this Court

deems proper.

       3.)      For attorneys' fees and costs for suit incurred herein.

       4.)      For an Order waiving the 14-day stay described by Bankruptcy Rule 4001(a)(3).
       5.)      For such other relief as this Court deems appropriate.

                                               Respectfully submitted:

Dated: February 8, 2019                        /s/ A. Michelle Hart Ippoliti____________

                                               A. Michelle Hart Ippoliti, Bar No. 334291
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076-2102
                                               Direct Phone (678) 281-6537
                                               michelle.ippoliti@mccalla.com
Case 18-12640-whd         Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58        Desc Main
                                   Document      Page 6 of 17
                               CERTIFICATE OF SERVICE

       I, A. Michelle Hart Ippoliti of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama
Road, Roswell, Georgia 30076, do hereby certify:
       That on the _____ day of ________________________, 2019, I served a copy of the
within MOTION FOR RELIEF FROM STAY & NOTICE OF MOTION FOR RELIEF FROM
AUTOMATIC STAY filed in this bankruptcy matter on the respondents(s) by mailing to the
said respondent(s) in postage paid envelopes addressed as follows:
Copies furnished to:

By CM/ECF Receipt:

Karen King, Esquire                  (served via ECF notification)
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Theo Davis Mann                      (served via ECF notification)
28 Jackson Street
P. O. Box 310
Newnan, GA 30264-0310

By First Class Mail:

Joshua Ryan Adlesperger
801 Hickory Level Rd Apt 1113
Villa Rica, GA 30180

Ashley Skinner Adlesperger
801 Hickory Level Rd Apt 1113
Villa Rica, GA 30180

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT

                                            Respectfully submitted:

Dated: February 8, 2019                     /s/ A. Michelle Hart Ippoliti _____________

                                            A. Michelle Hart Ippoliti, Bar No. 334291
                                            Attorney for Movant
                                            McCalla Raymer Leibert Pierce, LLC
                                            1544 Old Alabama Road
                                            Roswell, Georgia 30076-2102
                                            Direct Phone (678) 281-6537
                                            michelle.ippoliti@mccalla.com
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document      Page 7 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document      Page 8 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document      Page 9 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 10 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 11 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 12 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 13 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 14 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 15 of 17
Case 18-12640-whd   Doc 17    Filed 02/08/19 Entered 02/08/19 16:35:58   Desc Main
                             Document     Page 16 of 17




                         EXHIBIT C
              Case 18-12640-whd                      Doc 17           Filed 02/08/19 Entered 02/08/19 16:35:58            Desc Main
                                                                     Document     Page 17 of 17

 Fill in this information to identify your case:

 Debtor 1                 Joshua Ryan Adlesperger
                          First Name                        Middle Name              Last Name

 Debtor 2                 Ashley Skinner Adlesperger
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         BANK OF THE WEST                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       5th Wheel Camper                                   Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         FIRST TECH FCU                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2006 Ford F-350 125000 miles                       Reaffirmation Agreement.
    property             Vehicle                                            Retain the property and [explain]:
    securing debt:



    Creditor's         FORD MOTOR CREDIT                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2018 Ford Flex 13000 miles                         Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase.com                                                                Best Case Bankruptcy




                                                                     EXHIBIT D
